DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Claim Interpretation
Regarding limitations recited in claims 1, 3-4, 6-8, 10-13, 15-16, 30-31, and 33-35, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-8, 10-13, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wunderlich et al. (Differential capillary viscometer for measurement of non-Newtonian fluids).
Regarding claim 1, Wunderlich discloses a device comprising:
two or more viscometers, wherein the two or more viscometers includes a first viscometer adapted to apply a first shear rate to a sample solution and a second viscometer adapted to apply a second shear rate the sample solution, the second shear  (Fig. 1, see: reference channel, analyzer channel);
wherein the first viscometer has a first radius and the second viscometer has a second radius that is different from the first radius (Fig. 1, see: dr, da);
wherein the first viscometer and the second viscometer are operable to make continuous measurements of viscosity of the sample solution at different shear rates (Fig. 1, see: flow through configuration);
at least one pump configured to introduce a sample solution through the two or more viscometers during an interval of time (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump), the first viscometer and the second viscometer measuring the viscosity of the sample solution at a different shear rates (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: Qa, Qr); and
a computer system configured to monitor and measure rheological properties during the interval of time of the sample solution under at least the first shear rate in the first viscometer and the second shear rate in the second viscometer, wherein the computer system is programmed to determine a degree of non-Newtonian behavior by determining ηr vs. < γ >, wherein ηr is the reduced viscosity and < γ > is the average shear rate (pg. 21731/2 Working principle of differential capillary viscometer), 
wherein the rheological properties comprises a viscosity of the sample solution (Fig. 3, Fig. 4), and
wherein the interval of time includes a reaction, such that measurements are made on a continuous flow of sample, over an interval of time that includes a reaction (pg. 21733-21734/4 Results & discussion).
 the two or more viscometers are coupled with each other (Fig. 1, see: reference channel, analyzer channel).
Regarding claim 4, Wunderlich further discloses an injector coupled with the at least one pump and the two or more viscometers, wherein the injector is configured to introduce a flow of the sample solution as pulses of discrete volume through the two or more viscometers (Fig. 1, see: feeding channel).
Regarding claim 6, Wunderlich further discloses the at least one pump is configured to introduce a sample solution continuously through the two or more viscometers during an interval of time (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump).
Regarding claim 7, Wunderlich further discloses the first viscometer and the second viscometer are single capillary viscometers (Fig. 1, see: reference channel, analyzer channel).
Regarding claim 8, Wunderlich further discloses the sample solution comprises a polymer and a change of an experimental parameter of the sample solution is made between at least two of the two or more viscometers, wherein the change is an increase or decrease in a polymer concentration between the at least two of the two or more viscometers (pg. 21733/3.3 Tested model fluids, see: polyacrylamide).
Regarding claim 10, Wunderlich further discloses the sample solution comprises a polymer (pg. 21733/3.3 Tested model fluids, see: polyacrylamide) and wherein the device is configured to increase or decrease a flow rate of the sample solution through the at least two or more viscometers to increase or decrease a shear rate of the sample solution between the at least two of the two or more viscometers (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of increasing/decreasing a shear rate in the reference/analyzer channels).
Regarding claim 11, Wunderlich further discloses the flow rate is increased or decreased intermittently or incrementally (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of increasing/decreasing a shear rate intermittently/incrementally in the reference/analyzer channels).
Regarding claim 12, Wunderlich further discloses the flow rate is increased or decreased continuously (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of increasing/decreasing a shear rate continuously in the reference/analyzer channels).
Regarding claim 13, Wunderlich further discloses a detector for measuring polymer concentration of the sample solution, wherein the device is further configured for injection of discrete amounts of the continuous flow of sample solution into the detector at intervals separated in time (pg. 21733/3.3 Tested model fluids, see: cone-plate rheometer which is fully capable of having discrete amounts of the sample solution injected therein and extrapolating the polymer concentration from the shear rate), and configured for continuous flow of sample solution through the two or more viscometers (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of providing continuous flow of sample solution through the reference/analyzer channels).
Regarding claim 33, Wunderlich discloses a device comprising:
two or more viscometers  (Fig. 1, see: reference channel, analyzer channel);
(pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump), each of the two or more viscometers measuring the same sample solution at a different shear rate (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: Qa, Qr); and
a computer system configured to monitor and measure rheological properties during the interval of time of the sample solution under at least two shear rates in the two or more viscometers, the computer system programmed to determine a degree of non-Newtonian behavior by determining ηr vs. <γ>, wherein ηr is the reduced viscosity and <γ> is the average shear rate, 677789210.1Application No.: 16/082,818Docket No.: 085327-605220wherein the rheological properties comprises a viscosity of the sample solution and, wherein the interval of time includes a reaction, such that measurements are made on a continuous flow of sample, over an interval of time, that includes a reaction (Fig. 3; Fig. 4; pg. 21733-21734/4 Results & discussion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 30, 31, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich et al. (Differential capillary viscometer for measurement of non-Newtonian fluids), in view of Reed (US 2009/0306311 A1).
Regarding claims 15 and 16, Wunderlich does not explicitly disclose a detector for measuring polymer concentration of the sample solution, an ACOMP unit configured 
Reed teaches an analogous viscosity monitoring device comprising a plurality of capillary viscometers configured to automatically control and monitor polymerization via an ACOMP detector train (Fig. 1-4, see: ACOMP detector train 5), and a reactor controller (Claim 82).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the differential capillary viscometer disclosed by Wunderlich, in the device taught by Reed, since such a modification would have eliminated moving parts in the viscometer in complex fluid processing application (Wunderlich: pg. 21734/4.4 Conclusion).
Regarding claim 30, Wunderlich further discloses a detector for measuring polymer concentration of the sample solution during the interval of time (pg. 21733/3.3 Tested model fluids, see: cone-plate rheometer which is fully capable of extrapolating the polymer concentration from the shear rate).
Regarding claims 31 and 34, Wunderlich does not explicitly disclose the first viscometer is in series with the second viscometer.
Reed teaches an analogous viscosity monitoring device comprising a plurality of capillary viscometers arranged in a plurality of different arrangements including parallel to each other, and in series with each other (Fig. 1-4, see: plurality of multiple detection modules 10; [0159], see: multiple individual capillary viscometers).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parallel viscometers in the device of 
Regarding claim 35, Wunderlich further discloses the first viscometer has a first radius and the second viscometer has a second radius that is different from the first radius (Fig. 1, see: dr, da).

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that Wunderlich fails to teach or suggest “the first viscometer has a first radius and the second viscometer has a second radius that is different from the first radius” as recited in claim 1.  Fig. 1 Wunderlich explicitly discloses the reference channel and analyzer channels comprise distinct lengths (Lr, La) and distinct widths (dr, da), and Fig. 2 of Wunderlich explicitly provides an image disclosing the different widths of the reference channel and analyzer channels (see: da is larger than dr).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., each viscometer comprising their own discrete “channel”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner respectfully disagrees with the Applicant’s assertion that Wunderlich discloses the use of only a single viscometer.  The reference channel and analyzer channel are each being interpreted as being analogous to the instantly recited “first viscometer” and “second viscometer”.  As Wunderlich explicitly discloses each channel having its own width and length, each channel would comprise its own shear rate.  It is noted that, aside from the differing radii (which has been addressed above), the claims do not provide for additional structural limitations to define each of the viscometers, and rather recite a series of functional capabilities.  As each of the reference and analyzer channels disclosed by Wunderlich are fully capable of applying “a first shear rate” and “a second shear rate”, and “continuous measurements of viscosity” (which have been addressed below).
The Examiner respectfully disagrees with the Applicant’s assertion that Wunderlich fails to teach or suggest “the first viscometer and the second viscometer are operable to make continuous measurements of viscosity of the sample solution at different shear rates”.  It is the position of the Examiner that the differential viscometer disclosed by Wunderlich is fully capable of performing “continuous measurements of viscosity of the sample solution at different shear rates” due to the flow through configuration of the device (Fig. 1).  Additionally, Wunderlich explicitly discloses the shear rates the fluid experiences in the reference and analyzer channel are different (pg. 21731/2. Working principle of differential capillary viscometer).  The disclosure of calibration and validation procedures does not limit the operational capabilities of the prior art device.
For the above reasons, the previously presented grounds of rejection have been maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797